DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first and second resistors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 also recites “a second filter capacitor is connected” in lines 2-3.  It is unclear to the Examiner what the second filter capacitor is connected to and appears to be incomplete. Appropriate correction is required.

Claim 18 recites the limitation "The integrated circuit of claim 16" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that claim 18 should depend from claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giovinazzi et al. (US 6,157,227).
	With respect to claim 1,
	Figure 4 of Giovinazzi discloses a dual power supply detection circuit, comprising: 
first (T1) and second (T3) input stage field effect transistors; 

a feedback stage field effect transistor (T2); 
first (9) and second (C1) compensation circuits; 
wherein the inverter stage comprises a complimentary pair of transistors (see transistors of 4-6), wherein the complementary pair of transistors further comprise an NMOS transistor and a PMOS transistor configured and arranged so that a gate length of the PMOS transistor and a gate length of the NMOS transistor are different (see different gate lengths of 4-6 in Figure 4).
With respect to claim 11,
Giovinazzi further teaches wherein the second input stage field effect transistor is connected in series with the first input stage field effect transistor (see Figure 4 - where T1 and T3 are connected in series).  
With respect to claim 14,
Giovinazzi further teaches a first filter capacitor (C2) and a second filter capacitor (Cp) configured and arranged to filter high frequency supply voltage ramps.  
With respect to claim 17,
Giovinazzi further teaches an integrated circuit comprising a power supply detection circuit as claimed in claim 1 (see Figure 4).  
With respect to claim 18,
Giovinazzi further teaches wherein the integrated circuit is a logic circuit comprising at least one component selected from the group consisting of a buffer, an inverter, an AND gate, a NAND gate, an OR gate, a NOR gate, an Exclusive-NOR gate, an Exclusive-OR gate, and combinations thereof (see 9a of Figure 4).
Allowable Subject Matter
Claims 2-10, 12-13 are 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844